Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invention defined by Claim 1-Recited Limitations1

    PNG
    media_image1.png
    226
    881
    media_image1.png
    Greyscale

	Applicant describes in the specification of the pending application (at [0006] of corresponding US 20210121825):

    PNG
    media_image2.png
    253
    468
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    741
    825
    media_image3.png
    Greyscale


Claim Construction of “stripping aqueous phase”
Unlike claim 11, Claim 1 is not directed to a process for removing and/or extracting a pollutant, but claim 1 does recite “a stripping aqueous phase.”  In the context of discussing an emulsion liquid membrane, the specification [0006] states, “the stripping aqueous phase (W1) [[is]] also known as the internal phase.”  It would appear from this disclosure at [0006] that the “internal phase” of a W-O-W emulsion would meet the requirements of a “stripping aqueous phase” even without explicit description of a stripping agent in the internal phase.  In other words, in this application, a “stripping aqueous phase” does not necessarily comprise a stripping agent.
This view is supported by the phrasing of Claim 11 which more narrowly, compared to claim 1, requires that “the stripping aqueous phase comprises … a stripping agent.”   If a “stripping aqueous phase” inherently comprised a stripping agent, contrary to the description at [0006], the claim 11 would be confusing by explicitly narrowing the stripping aqueous phase by an inherent limitation.
See also col 11 of USP 8383003:

    PNG
    media_image4.png
    253
    492
    media_image4.png
    Greyscale


Claim Rejections Not Based on Prior Art
Claims 2-5, 7-10, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The doctrine of claim differentiation holds that no two claims of the same patent have the same scope.  It is unclear how the scope of claim 2 differs from the scope of claim 7:
    PNG
    media_image5.png
    67
    876
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    59
    876
    media_image6.png
    Greyscale

Similarly, it is unclear how the scope of claim 4 differs from the scope of claim 9:

    PNG
    media_image7.png
    132
    853
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    147
    852
    media_image8.png
    Greyscale

Similarly, it is unclear how the scope of claim 4 differs from the scope of claim 9.
Similarly, it is unclear how the scope of claim 5 differs from the scope of claim 10.
	Although claim 11 [sic] provides antecedent basis for “at least one pollutant,” claim 11 does not provide antecedent basis for “the at least one metal.”
	Although claim 11 [sic] provides antecedent basis for “at least one pollutant,” claim 16 does not provide antecedent basis for “the at least one hydrocarbon.”


Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed et al., Modified double emulsion process as a new route to prepare submicron biodegradable magnetic/polycaprolactone particles for in vivo theranostics, Soft Matter, 2012, 8, 2554, DOI: 10.1039/c2sm06872a (“Ahmed”).
	Ahmed describes a double emulsion W/O/W type emulsion liquid membrane comprising an external aqueous phase (polyvinyl alcohol in water, 0.5% w/v), an   organic phase (polycaprolactone in dichloromethane organic solvent), and an internal aqueous phase comprising ferrofluid (8 nm2 magnetic iron oxide, e.g., Fe3O4, nanoparticles in water).  Please see top of next page.
Claim 5 specifies the group of compounds from which the optional ionic liquid may be selected, but does not require that any ionic liquid be present in the claim 5 membrane.


    PNG
    media_image10.png
    830
    921
    media_image10.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avinash B. Lende et al., Emulsion ionic liquid membranes (EILMs) for removal of Pb(II) from aqueous solutions, RSC Advances, 2014, 4, 53216-52323, DOI: 10.1039/c4ra06485b (“Lende”).
Lende describes an emulsion liquid membrane comprising an external water phase W2 comprising Pb(II) ions, and an emulsion phase comprising an organic liquid membrane phase and a stripping aqueous phase (W1) .  
Claim 6 is not limited by nanoparticles because they are expressly “optional”.

    PNG
    media_image11.png
    121
    188
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    401
    539
    media_image12.png
    Greyscale


Claims 11-14,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP cto Merchant alone or interpreted in view of, but not modified by, US 20090318063 to Misra.
USP 6458289 to Merchant describes a composition for polishing silicon wafers.  The composition in use comprises external aqueous phase AQ1, an organic membrane phase ORG, and an internal acidic (col 3 line 38) aqueous phase AQ2.  Cu(II) cations 

    PNG
    media_image13.png
    865
    1185
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    799
    1166
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    825
    1045
    media_image15.png
    Greyscale

in the slurry react with a complexing agent forming an organometallic complex which subsequently diffuses through the organic membrane into the internal aqueous phase where it reacts to release the complexing agent (col 3 / col 4).
	The external aqueous phase comprises nanoparticles (col 1 line 58) of silica, alumina, or ceria (col 3 line 13) and the dispersed aqueous phase, i.e., the internal aqueous phase AQ2 contains “metal particles” (col 4 line 41), but the reference is silent as to the size of the “metal particles” in the internal aqueous phase AQ2.
	One would have expected the size of the “metal particles“ in the internal aqueous phase to be less than 1 μm because the size of the silica, alumina, and ceria abrasive particles was about 10 nm.  Accordingly, the metal particles in the internal aqueous phase as “nanoparticles.”  The claim-recited “stripping agent” reads on H+ ions inherently disclosed by Merchant’s description of “acidic” internal aqueous phase.  See also US 20090318063 to Misra at [0021]:

    PNG
    media_image16.png
    479
    436
    media_image16.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 6458289 to Merchant alone or interpreted in view of, but not modified by, US 20090318063 to Misra, as applied to claim 11 above, further in view of Lende.
Merchant does not appear to describe ionic liquids, but formulation of the WOW emulsion liquid membrane with an ionic liquid would have been obvious in view of Lende’s suggestion to do so to improve emulsion stability.  
Per claim 20, Lende describes claim-recited ionic liquid compositions at top left p 52317. 

Claims not rejected over Prior Art
Objection is made to claim 17 – 19 for dependence on a rejected base claim but would be allowable over prior art if presented in independent form.

Reference Cited of Interest
	T. Hirai et al., et al., Biomimetic Synthesis of Calcium Carbonate Particles in a Pseudovesicular Double Emulsion, Langmuir 1997, 13, 6650-6653, is cited of interest.

	The following reference was published 18-May-20203 after the §119(e) priority date of 10/29/2019 and before the actual filing date of 10/29/2020 of the pending application.     Although it is not prior art for any claim fully supported by provisional application 62/927458 filed 10/29/2019, it may be prior art for any claim not fully supported by the priority application.  For that reason, the reference is cited of interest. 

Q. Al-Obaidi et al., Assessing the Removal of Heavy Metals using Emerging and Intensifying Technology of Emulsion Liquid Membrane with Ionic Liquid (May 15, 2020). SYMPHOS 2019 – 5th Int. Symp. on Innov. & Tech. in the Phosphate Industry, Available at SSRN: https://ssrn.com/abstract=3601713
	Similarly, the 11-page specification (but not drawings and claims) of provisional application is also cited of interest.  The specification of the pending application is 64 pages in length.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim recitals specified as optional do not limit the scope of the claim so those recitals have been ghosted.
        2 Ahmed:
        
    PNG
    media_image9.png
    312
    500
    media_image9.png
    Greyscale

        3
        
    PNG
    media_image17.png
    231
    603
    media_image17.png
    Greyscale